                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

ADAMS & BOYLE, P.C., on behalf of itself and its             )
patients; et al.,                                            )
                                                             )     CASE NO. 3:15-cv-00705
                                Plaintiffs,                  )
                                                             )     JUDGE FRIEDMAN
v.                                                           )
                                                             )     MAGISRATE JUDGE
HERBERT H. SLATERY III, Attorney General of                  )     FRENSLEY
Tennessee, in his official capacity; et al.,                 )
                                                             )
                               Defendants.                   )

PLAINTIFFS’ UNOPPOSED MOTION FOR TELEPHONIC STATUS CONFERENCE

       Plaintiffs hereby respectfully request a telephonic status conference with the Magistrate

Judge on or after October 29, 2018. The parties are scheduled by agreement to complete the

final anticipated deposition in this matter during the week of October 22, 2018. Plaintiffs,

therefore, respectfully request a telephonic status conference to discuss and / or set the remaining

deadlines and pretrial procedures applicable to this Action.

       Defendants, through counsel, have authorized undersigned counsel to represent that

Defendants do not oppose this motion.


 Dated: October 18, 2018                             Respectfully submitted,

                                                     /s/ Scott P. Tift
                                                     Scott P. Tift
                                                     David W. Garrison
                                                     Barrett Johnston Martin & Garrison, LLC
                                                     Philips Plaza
                                                     414 Union Street, Suite 900
                                                     Nashville, TN 37219
                                                     Tel: (615) 244-2202
                                                     Fax: (615) 252-3798
                                                     stift@barrettjohnston.com
                                                     dgarrison@barrettjohnston.com

                                                 1

  Case 3:15-cv-00705 Document 126 Filed 10/18/18 Page 1 of 3 PageID #: 672
                                       Thomas C. Jessee
                                       Jessee & Jessee
                                       P.O. Box 997
                                       Johnson City, TN 37605
                                       Tel: (423) 928-7175
                                       jjlaw@jesseeandjessee.com

                                       Attorneys for Plaintiffs

                                       Autumn Katz*
                                       Hailey Flynn*
                                       Michelle Moriarty*
                                       CENTER FOR REPRODUCTIVE RIGHTS
                                       199 Water Street, 22nd Floor
                                       New York, NY 10038
                                       Tel: (917) 637-3600
                                       Fax: (917) 637-3666
                                       akatz@reprorights.org
                                       hflynn@reprorights.org
                                       mmoriarty@reprorights.org

                                       Attorneys for Plaintiffs Adams & Boyle, P.C.
                                       and Memphis Center for Reproductive Health

                                       Jennifer Keighley*
                                       Maithreyi Ratakonda*
                                       Planned Parenthood Federation of America
                                       123 William St., 9th Floor
                                       New York, NY 10038
                                       Tel: (212) 261-4749
                                       Fax: (212) 247-6811
                                       jennifer.keighley@ppfa.org
                                       mai.ratakonda@ppfa.org

                                       Attorneys for Plaintiff Planned Parenthood
                                       Greater Memphis Region

                                       Michael J. Dell*
                                       Jason M. Moff*
                                       Timur Tusiray*
                                       Irene Weintraub*
                                       Kramer Levin Naftalis & Frankel, LLP
                                       1177 Avenue of the Americas
                                       New York, NY 10036
                                       Tel: (212) 715-9100
                                       Fax: (212) 715-8000
                                       mdell@kramerlevin.com

                                   2

Case 3:15-cv-00705 Document 126 Filed 10/18/18 Page 2 of 3 PageID #: 673
                                                    jmoff@kramerlevin.com
                                                    ttusiray@kramerlevin.com
                                                    iweintraub@kramerlevin.com

                                                    Attorneys for Plaintiffs Memphis Center for
                                                    Reproductive Health and Planned Parenthood
                                                    Greater Memphis Region

                                                    *Admitted pro hac vice

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiffs’ Unopposed Motion

for Telephonic Status Conference has been served on the following counsel of record by electronic

filing on October 18, 2018:

       Alexander Stuart Rieger
       Michael Alan Meyer
       Steven Ashley Hart
       Sue A. Sheldon
       Lindsay H. Sisco
       Kathryn A. Baker
       Tennessee Attorney General's Office
       P O Box 20207
       Nashville, TN 37202-0207


                                                      /s/ Scott P. Tift
                                                      SCOTT P. TIFT
                                                      BARRETT JOHNSTON
                                                         MARTIN & GARRISON, LLC




                                                3

   Case 3:15-cv-00705 Document 126 Filed 10/18/18 Page 3 of 3 PageID #: 674
